Case: 20-60154     Document: 00516305293         Page: 1     Date Filed: 05/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-60154                       May 3, 2022
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   Felipe Campos-Flores,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 701 198


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Felipe Campos-Flores, a native and citizen of Mexico, petitions for
   review of the decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal from the denial of his application for cancellation of removal.
   Campos-Flores contends that the immigration judge (IJ) and BIA applied the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60154      Document: 00516305293          Page: 2    Date Filed: 05/03/2022




                                    No. 20-60154


   wrong legal standard in determining that he failed to demonstrate that his
   removal would cause exceptional and extremely unusual hardship to his wife
   and children.
          The government moves to dismiss for lack of jurisdiction, but we have
   jurisdiction to review the determination that a petitioner is ineligible for
   cancellation of removal. Guerrero Trejo v. Garland, 3 F.4th 760, 772–73 (5th
   Cir. 2021). We thus DENY the motion to dismiss.
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Guerrero Trejo, 3
   F.4th at 774.
          Cancellation of removal is available to applicants who have been
   continuously present in the United States for 10 or more years prior to filing
   an application, who can establish good moral character during that time, who
   have no disqualifying convictions, and whose spouse, children, or parent
   would suffer exceptional and extremely unusual hardship if the applicant
   were removed. 8 U.S.C. § 1229b(b)(1).
          Despite   Campos-Flores’s      assertions    to    the   contrary,   the
   consequences facing his wife and children if he were removed are not
   “‘substantially’ beyond the ordinary hardship that would be expected when
   a close family member leaves this country.” Guerrero Trejo, 3 F.4th at 775
   (quoting In Re Monreal-Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001)).
   Moreover, his claim that the BIA and IJ applied an incorrect and higher legal
   standard for hardship is belied by the record. The record reflects that the
   BIA considered whether the financial, emotional, and psychological hardship
   that Campos-Flores’s wife and children would suffer would rise to the level
   of exceptional and extremely unusual hardship and that the IJ explicitly




                                         2
Case: 20-60154      Document: 00516305293          Page: 3    Date Filed: 05/03/2022




                                    No. 20-60154


   considered the emotional hardship that his wife and children would suffer if
   he were removed while they remained in the United States. While Campos-
   Flores also claims that IJ incorrectly relied on the BIA’s decision in Matter of
   Ige, 20 I. & N. Dec. 880 (BIA 1994), for the proposition that he could not
   claim hardship based on emotional separation if his qualifying relatives were
   to remain in the United States, this argument is misplaced because neither
   the IJ nor the BIA relied on Matter of Ige in determining that he failed to
   demonstrate the requisite hardship to his wife and children. The record does
   not compel a finding that his wife and children would suffer exceptional and
   extremely unusual hardship if he were removed, and substantial evidence
   supports the determination that Campos-Flores was ineligible for
   cancellation of removal. See Guerrero Trejo, 3 F.4th at 774.
          Campos-Flores also argues that the BIA erred by assigning his appeal
   to a single member for review rather than a three-member panel. However,
   because the decision whether an appeal merits three-member review is
   discretionary, we lack jurisdiction to review that decision. See Tibakweitira
   v. Wilkinson, 986 F.3d 905, 914 (5th Cir. 2021).
          Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                          3